In an action to recover damages for personal injuries and property damage allegedly sustained as the result of a motorcycle accident, the plaintiff appeals from an order of the Supreme Court, Orange County (Rubenfeld, J.), entered February 4, 1985, which granted the defendant’s motion for renewal and reargument, and thereupon vacated his default and dismissed the complaint as barred by the Statute of Limitations.
Order affirmed, with costs.
This action, commenced more than three years after the cause of action accrued, was properly dismissed as time barred. Because statutory authorization existed for obtaining jurisdiction over the person of the defendant by means other than personal delivery of the summons within this State, the tolling provision of CPLR 207 was unavailable to salvage the plaintiff’s action (see, Yarusso v Arbotowicz, 41 NY2d 516). Accordingly, the order of Special Term is affirmed. Lazer, J. P., Mangano, Lawrence and Fiber, JJ., concur.